—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered April 9, 1996, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the evidence was legally sufficient to support his conviction beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.